DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is in response to Amendment filed on 03/03/2021.
Claims 1, 3, 9, 13 and 15 have been amended;
Claims 16 – 20 are withdrawn.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner-Initiated Interview with Applicants’ counsel, Michael J. Caridi (Reg. 56171), was conducted on 03/19/2021, to discuss claims 16 – 20. As a result, Applicant’s counsel has authorized to cancel claims 16 – 20.
Allowable Subject Matter
4.	Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 15 are allowable over the prior art of record because the prior art, particularly, Yang et al. (US 2016/0211431 Al) and Kawate (US 2020/0181393 A1) discloses the claimed invention (see the NFR mailed on 12/09/2020); however, none of the prior art whether taken singularly or in combination, especially when these limitations are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 19, 2021